COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 
NO. 2-04-414-CR
 
 
ALICE 
BRADFORD                                                                 APPELLANT
 
V.
 
THE 
STATE OF TEXAS                                                                  STATE
 
 
------------
 
FROM 
THE 396TH DISTRICT COURT OF TARRANT COUNTY
 
------------
 
MEMORANDUM OPINION1
 
------------
 
        The 
trial court, on July 28, 2004, adjudicated Appellant Alice Bradford guilty of 
aggravated assault with a deadly weapon.  In a single issue on appeal to 
this court, Bradford argued that the trial court erred by proceeding with an 
adjudication of her guilt without making a judicial determination that she had 
regained competency to stand trial since the entry of a prior judgment finding 
her incompetent.  We sustained Bradford’s issue, abated her appeal, and 
remanded the cause to the trial court to make a judicial determination regarding 
her competency at the time of the adjudication hearing.  See Schaffer v. 
State, 583 S.W.2d 627, 631 (Tex. Crim. App. [Panel Op.] 1979).  
Pursuant to our opinion and abatement order, the trial court held a hearing and 
proceeded to make a judicial determination that Bradford was competent at the 
time of the July 28, 2004 adjudication hearing.  Bradford’s appeal was 
reinstated upon our receipt of the reporter’s record from the trial court 
hearing. In light of the trial court’s judicial determination that Bradford 
was competent on July 28, 2004, the trial court did not err by proceeding with 
an adjudication of Bradford’s guilt.  Accordingly, we affirm the trial 
court’s judgment.
 
 
 
                                                          SUE 
WALKER
                                                          JUSTICE
 
 
PANEL B:   LIVINGSTON, 
GARDNER, and WALKER, JJ.
 
DO NOT PUBLISH
Tex. R. App. P. 47.2(b)
 
DELIVERED: August 11, 2005
 

 
NOTES
1.  
See Tex. R. App. P. 47.4.